******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
     BERT BRANDER v. TRISHA STODDARD,
        TEMPORARY ADMINISTRATOR
          (ESTATE OF LILY B. FREY),
                   ET AL.
                 (AC 38254)
                 Keller, Prescott and Beach, Js.
         Argued April 18—officially released June 6, 2017

  (Appeal from Superior Court, judicial district of
              Litchfield, Marano, J.)
  Patrick E. Power, for the appellant (plaintiff).
  John L. Laudati, with whom, on the brief, were P.
Jo Anne Burgh and Casey Walker, pro hac vice, for the
appellees (defendants).
                                   Opinion

   PER CURIAM. In this action seeking to quiet title to
a parcel of property located along the Farmington River
in New Hartford, the plaintiff, Bert Brander, appeals
from the judgment of the trial court finding in favor of
the defendants, Trisha Stoddard, in her capacity as the
temporary administrator for the estate of Lily B. Frey,
and the Farmington River Watershed Association, Inc.,
on both counts of the operative complaint.1 The plain-
tiff, who began using the disputed parcel in 1984 to
graze sheep and grow hay, alleged that he acquired title
through adverse possession or, in the alternative, had
a prescriptive easement for its use. In response, the
defendants argued that, for certain periods of time,
the plaintiff’s use of the property had been with the
permission or implied consent of the owners. The mat-
ter was tried to the court, Marano, J., over two days
in February, 2015. On August 6, 2015, the court issued
a memorandum of decision finding in favor of the
defendants.
   The plaintiff claims on appeal that the court improp-
erly concluded that his use of the disputed property
from 1984 to 1995 was not under a claim of right but,
rather, was with the permission of the record owners
at the time, Henry Frey and Lily Frey. The plaintiff also
claims that the court improperly concluded that his use
of the property from 2004 to 2006 was not under a claim
of right, but was with the permission of the record
owner, Lily Frey.
  Having examined the record on appeal and having
considered the briefs and the arguments of the parties,
we conclude that the judgment of the trial court should
be affirmed. Further, because the court thoroughly
addressed in its memorandum of decision all of the
arguments raised by the parties on appeal, we adopt
that well reasoned decision as a proper statement of
both the facts and the applicable law at issue. See Bran-
der v. Stoddard, 173 Conn. App.     ,     A.3d     (2015)
(appendix). Any further discussion by this court would
serve no useful purpose. See, e.g., Woodruff v.
Hemingway, 297 Conn. 317, 321, 2 A.3d 857 (2010).
      The judgment is affirmed.
  1
    As found by the trial court, the disputed parcel was part of property
originally purchased in 1967 by the plaintiff’s uncle, Henry Frey, who in
1981 quitclaimed his interest to himself and his wife, Lily Frey. Henry Frey
died in December, 2002, at which time title to the disputed parcel passed
to Lily Frey. Lily Frey died in June, 2006. In her will, Lily Frey granted title
to the disputed property to the Farmington River Watershed Association,
Inc., which is named as a defendant along with the administrator of Lily
Frey’s estate.